ICJ_092_GabcikovoNagymaros_HUN_SVK_1997-09-25_JUD_01_ME_03_FR.txt. 88

OPINION INDIVIDUELLE DE M. WEERAMANTRY,
VICE-PRESIDENT

[Traduction]

INTRODUCTION

Riche est l’éventail de questions de droit liées à l’environnement que
soulève la présente affaire. Il est essentiel d’examiner certaines d’entre elles
afin d'expliquer les raisons pour lesquelles j’ai voté comme je l’ai fait lors-
que cette décision très difficile a été prise. Je voudrais présenter certaines
observations, en plus de celles de la Cour, sur trois aspects particuliers: le
rôle que joue le principe du développement durable pour concilier les exi-
gences rivales du développement et de la protection de l’environnement; la
protection de la Hongrie par ce que j’appellerais le principe de l’évalua-
tion continue de l'impact sur l’environnement; et l'opportunité de recourir
à des principes juridiques applicables inter partes, par exemple l’estoppel,
pour résoudre des problèmes qui présentent un caractère erga omnes, par
exemple le dommage causé à l’environnement.

A. LE CONCEPT DU DEVELOPPEMENT DURABLE

Si Péventualité d’un dommage causé à lenvironnement avait été la
seule considération à prendre en compte en l’espèce, les moyens invoqués
par la Hongrie auraient bien pu s’avérer déterminants.

Il y a cependant d’autres facteurs à faire entrer en ligne de compte et
celui du développement n’est pas le moindre car le projet de Gabëikovo
est important à cet égard pour la Slovaquie. La Cour doit maintenir
l'équilibre entre les considérations relatives à l’environnement et celles
relatives au développement invoquées par les Parties respectivement. Le
principe qui permet à la Cour d’y parvenir est celui du développement
durable.

La Cour l’a qualifié de concept au paragraphe 140 de son arrêt.
J'estime cependant qu'il est davantage qu’un simple concept, c’est un
principe de valeur normative, crucial pour statuer en l'espèce. Sans l’aide
des perspectives qu'il apporte, il aurait été difficile de résoudre les pro-
blèmes que soulève la présente affaire.

Etant donné que le développement durable est un principe fonda-
mental pour statuer sur les considérations en présence en l’espèce et qu'il
semble destiné à l’avenir — bien qu’il n’ait attiré l’attention que récem-
ment dans la doctrine du droit international — à jouer un rôle de premier
plan dans la solution d'importants différends relatifs à l’environnement,
il appelle un examen assez détaillé. De plus, c’est la première fois qu'il
retient l'attention dans la jurisprudence de la Cour.

85
PROJET GABCIKOVO-NAGYMAROS (OP. IND. WEERAMANTRY) 89

Quand on planifie et réalise un projet de grande ampleur, tel que
celui dont il s’agit en la présente espèce, il faut toujours apprécier le
poids respectif des considérations relatives au développement et de celles
relatives à l’environnement, car les fondements sur lesquels elles reposent

en droit — le droit au développement et le droit à la protection de
l'environnement — sont d'importants principes du droit international
actuel.

Nous sommes en l'espèce en présence d’un projet qui, même dans la
forme atténuée sous laquelle il subsiste aujourd’hui, est important pour
la prospérité de la Slovaquie et de son peuple, qui ont déjà grevé leurs
propres ressources et celles de l'Etat prédécesseur à hauteur de plus de
2 milliards de dollars afin d'obtenir les avantages qui en découlent. La
Slovaquie, de fait, soutient que la mise en œuvre du projet améliorera
l'environnement en ce qu'elle aidera à arrêter l'érosion du lit du fleuve, et
que le projet assurera une protection efficace contre les crues. De plus la
Slovaquie manque traditionnellement d'électricité et le courant produit
devrait être très utile pour son développement économique. Qui plus est,
si le projet est bloqué net, des ouvrages considérables édifiés à grands
frais, même avant le rejet du traité, resteront inutilisés et improductifs et
poseront par eux-mêmes un problème sur le plan de l'économie et de
l’environnement.

La Hongrie allègue, elle, en revanche que le projet entraîne ou entrai-
nera probablement une grande variété de préjudices écologiques, notam-
ment des dommages à la faune et à la flore des rives du fleuve ainsi qu’au
frai des poissons, la détérioration de la qualité des eaux de surface, l’eutro-
phisation, la dégradation du régime des eaux souterraines, de l’agri-
culture, des forêts et du sol, la détérioration de la qualité des réserves
d’eau potable et la sédimentation. La Hongrie prétend que nombre de
ces dangers se sont déjà réalisés et qu'il s'en manifestera davantage si
l'exploitation du projet continue. Chacun de ces dangers est examiné et
expliqué avec beaucoup de détails dans les documents présentés à la
Cour.

Comment aborder ces considérations? Abandonne-t-on le projet com-
plétement par crainte de subir les conséquences que l’on vient d'énumé-
rer? Le méne-t-on à terme à cause des avantages qu’il apporte au pays,
sans tenir compte des dommages à l'environnement qui ont été évoqués?
Ou garde-t-on un cap intermédiaire en tenant compte comme il se doit de
ces deux considérations, mais en faisant preuve d’une vigilance constante
à l'égard des atteintes à l’environnement ?

Il est clair que l’on doit suivre un principe qui tienne dûment compte
des deux considérations. Un tel principe existe-t-il et s’impose-t-il à la
reconnaissance en droit international? Il faut, je crois, répondre aux
deux questions par l’affirmative. Ce principe est celui du développement
durable et, selon moi, il fait partie intégrante du droit international mo-
derne. [l revêt manifestement la plus grande importance, à la fois dans la
présente affaire et de façon plus générale.

De plus, je ferais observer que les deux Parties sont d'accord sur

86
PROJET GABCIKOVO-NAGYMAROS (OP. IND. WEERAMANTRY) 90

l’applicabilité du principe du développement durable en l’espéce. Ainsi la
Hongrie déclare-t-elle dans ses écritures:

«La Hongrie et la Slovaquie admettent toutes deux que le principe
du développement durable, tel qu’il est formulé dans le rapport
Brundtland, la déclaration de Rio et action 21, est applicable au pré-
sent différend.

Le droit international en matière de développement durable est
maintenant suffisamment bien établi et les deux Parties semblent en
convenir.» (Réplique de la Hongrie, par. 1.45, 1.47.)

La Slovaquie déclare, elle, que: «la notion de développement durable
est liée au principe que les besoins du développement doivent être pris en
compte lors de l'interprétation et de l’application des obligations en
matière d'environnement» (contre-mémoire de la Slovaquie, par. 9.53;
voir aussi par. 9.54-9,59).

Les Parties ne semblent pas être en désaccord sur l’existence du prin-
cipe, mais plutôt sur la manière dont il doit être appliqué aux faits de
l'espèce (réplique de la Hongrie, par. 1.45).

Le problème qui consiste à tenir le cap entre les besoins du développe-
ment et la nécessité de protéger l’environnement se pose à la fois dans le
droit du développement et dans celui de l’environnement. Ces deux
domaines vitaux et en plein développement du droit requièrent et même
admettent l'existence d’un principe qui harmonise ces deux impératifs.

Juger qu’aucun principe juridique de ce genre n’existe, c’est juger que
le droit actuel reconnait la juxtaposition de deux principes susceptibles
d’entrer en conflit, sans fournir le principe sur lequel on aurait besoin de
se fonder pour les concilier. Supposer que le droit sanctionne un tel état
d’anarchie normative est une proposition qu’on ne saurait retenir, qui
suffit à condamner une hypothèse aboutissant à des résultats si peu satis-
faisants.

On ne peut pas lâcher la bride à chaque principe, sans tenir compte de
l’autre. Le droit inclut nécessairement en lui-même le principe de concilia-
tion. Ce principe est celui du développement durable.

La présente affaire donne une occasion unique d’appliquer ce principe,
car elle a à son origine un traité qui avait pour but le développement et
qui a été rendu inopérant à cause de désaccords sur des considérations
relatives à l’environnement.

Les peuples de la Hongrie et de la Slovaquie ont tous deux droit au
développement pour favoriser leur bonheur et leur prospérité. De même
ils ont tous deux droit à la sauvegarde du droit de l’homme qu'est pour
eux la protection de leur environnement. La Cour a déjà examiné d’autres
affaires qui posaient des questions relatives à l’environnement dans le
contexte de pollutions d’autres origines, par exemple des explosions
nucléaires, bien éloignées des projets de développement. Ainsi la présente
affaire fait-elle porter l’attention, comme aucune autre affaire antérieure
dans la jurisprudence de la Cour, sur la question de ’harmonisation des
concepts du développement et de la protection de l’environnement.

87
PROJET GABCIKOVO-NAGYMAROS (OP. IND. WEERAMANTRY) 91

a) Le développement en tant que principe du droit international

L'article premier de la déclaration sur le droit au développement de
1986, affirme que: «le droit au développement est un droit inaliénable de
l’homme». Cette déclaration a recueilli l'appui massif de la communauté
internationale! et son poids s’est renforcé depuis lors?. Le principe 3 de
la déclaration de Rio de 1992 a réaffirmé la nécessité de réaliser le droit
au développement.

Bien entendu, le «développement» signifie le développement non pas
seulement pour lui-même et les gains économiques qu’il engendre, mais
pour la valeur qu’il a parce qu’il accroît la somme de bonheur et de bien-
être des êtres humains*. Tel est, pourrait-on peut-être dire, le premier
principe du droit relatif au développement.

Pour améliorer la somme de bonheur et de bien-être des êtres humains,
il importe et 1l est inévitable que des projets de développement de diverses
sortes, petits ou grands, soient lancés périodiquement dans toutes les
parties du monde.

b) La protection de l'environnement
en tant que principe du droit international

La protection de l’environnement est, elle aussi, un élément essentiel de
la doctrine contemporaine des droits de l’homme, car elle est une condi-
tion sine qua non de nombre de droits de l’homme, tels que le droit à la

! Cent quarante-six voix pour, une voix contre.

2 Bien des années avant la déclaration de 1986 ce droit avait reçu un soutien énergique dans
le domaine des droits de l’homme. Dès 1972, à la troisième session de l’Institut international
des droits de l’homme, M. Kéba Mbaye, président de la Cour suprême du Sénégal, qui devint
plus tard Vice-Président de la Cour internationale de Justice, a soutenu avec vigueur l'existence
d’un tel droit. Il a fait valoir des arguments détaillés à l'appui de cette affirmation du point de
vue économique, politique et moral (voir K. Mbaye, « Le droit au développement comme un
droit de l’homme», Revue des droits de l'homme, 1972, vol. 5, p. 503).

Il n’a pas non plus manqué de voix influentes à l’appui de ce principe dans le monde
développé lui aussi. Pour suivre la genèse de cette idée, on peut même remonter jusqu'aux
moments de la conception de la déclaration universelle des droits de l’homme en 1948.

ME Eleanor Roosevelt, qui a exercé de 1946 à 1952 les fonctions de représentant prin-
cipal des Etats-Unis à la Troisième Commission (questions sociales, humanitaires et cul-
turelles) et fut, de 1946 à 1951. le premier président de la Commission des droits de
l'homme de l'Organisation des Nations Unies, a fait observer en 1947: « Nous ne devons
pas oublier que nous écrivons une déclaration des droits pour le monde entier et que l’un
des droits les plus importants est la possibilité du développement.» (M. Glen Johnson,
«The Contribution of Eleanor and Franklin Roosevelt to the Development of the Inter-
national Protection for Human Rights», Human Rights Quarterly, 1987, vol. 9, p. 19,
citant la chronique de M" Roosevelt, «My Day», 6 février 1947.)

La résolution 642 (VIT) de l’Assemblée générale de 1952 s’est référée de même en termes
exprès au «développement économique et social intégré ».

3 Aux termes du préambule de la déclaration sur le droit au développement de 1986, le
développement est un processus global, économique, social, culturel et politique. qui vise
à améliorer sans cesse le bien-être de l'ensemble de la population et de tous les individus.
sur la base de leur participation active, libre et significative au développement et au
partage équitable des bienfaits qui endécoulent.

88
PROJET GABCIKOVO-NAGYMAROS (OP. IND. WEERAMANTRY) 92

santé et le droit à la vie lui-même. Il n’est guère nécessaire de développer
cette question, car les dommages causés à l’environnement peuvent com-
promettre et saper tous les droits de l’homme dont parlent la déclaration
universelle et les autres actes consacrant de tels droits.

Ainsi, au droit qu’ont tous les peuples d'entreprendre des projets de
développement et de profiter des bienfaits qui en découlent correspond
une obligation de veiller à ce que ces projets ne causent pas de dommages
significatifs à l’environnement.

c) Le développement durable en tant que principe du droit international

Après les formulations initiales du concept du développement, on a
reconnu que le développement ne pouvait pas être poursuivi jusqu’au point
où il entrainait un dommage grave pour l’environnement dans lequel il
devait se produire. Le développement ne peut donc être poursuivi qu’en
harmonie avec les exigences raisonnables de la protection de l’environne-
ment. Quant à savoir si le développement est durable compte tenu de son
effet sur l'environnement, il s'agit là, à l’évidence, d’une question qui
appelle une réponse dans le contexte de la situation particulière envisagée.

Correctement formulé, le droit au développement n’existe donc pas en
un sens absolu, mais reste toujours relatif par rapport à ce que l’environ-
nement tolère. Ainsi précisé, le droit au développement fait clairement
partie du droit international moderne. On l'appelle de façon concise le
développement durable.

On peut retrouver les origines du concept du développement durable
en remontant, au-delà de la conférence de Stockholm de 1972, jusqu'à
des événements tels que la réunion d'experts de Founex en Suisse en juin
19714, la conférence sur l’environnement et le développement de Can-
berra de 1971 et la résolution 2849 (XX VI) de l’Assemblée générale de
l'Organisation des Nations Unies. Un élan puissant lui a été imprimé par
la déclaration de Stockholm, dont le principe 11 souligne que le dévelop-
pement est essentiel et que, dans sa mise en œuvre, il est fondamental de
tenir compte des considérations relatives à l’environnement. De plus,
nombre d’autres principes de cette déclaration établissent un cadre pour
formuler le concept du développement durable et plus du tiers de la
déclaration a pour objet l'harmonisation de la protection de l’environne-
ment et du développement”. La conférence de Stockholm a produit aussi
un plan d'action pour l’environnement.

4 Voir Sustainable Development and International Law, Winfried Lang (dir. publ.)
1995, p. 143.

5 Par exemple, les principes 2, 3, 4, 5, 8, 9, 12, 13 et 14.

6 Ces principes semblent être fondés dans une large mesure sur le rapport de Founex (voir
Sustainable Development and International Law, Winfried Lang (dir. publ.), supra, p. 144).

7 Ibid.

® Plan d'action pour l’environnement, Nations Unies, doc. A/CONF.48/14/Rev. 1; voir
en particulier le chapitre II, dont ta section finale est consacrée au développement et à
l’environnement.

89
PROJET GABCIKOVO-NAGYMAROS (OP. IND. WEERAMANTRY) 93

Ainsi la communauté internationale a-t-elle été rendue sensible à cette
question dès le début des années soixante-dix; on ne doit donc pas s’éton-
ner que le traité de 1977 ait fait une mention spéciale des considérations
relatives a l’environnement à ses articles 15 et 19. Les deux parties au
traité ont reconnu la nécessité d’un processus de développement qui fût
en harmonie avec l’environnement et elles ont introduit dans le traité un
élément dynamique permettant de maintenir le projet conjoint en accord
avec les principes de droit international en voie d'évolution.

Depuis lors, le développement durable a bénéficié d’un soutien consi-
dérable de la part de toutes les sections de la communauté internationale
et à tous les niveaux.

Le concept jouit donc d’une reconnaissance ample et générale, que ce

soit dans le domaine des traités multilatéraux®; des déclarations interna-

tionales'®; des actes fondateurs d'organisations internationales !!:; de la

pratique des institutions financières internationales !?; des déclarations et
des documents de planification de caractère régional; ou de la pratique
des Etats'*. La déclaration ministérielle de Bergen sur le développement

? Par exemple, la convention des Nations Unies sur la lutte contre la désertification
dans les pays gravement touchés par la sécheresse et/ou la désertification, en particulier en
Afrique, 1994, préambule, art. 9, par. 1; la convention-cadre des Nations Unies sur les
changements climatiques, de 1992 (Revue générale de droit international public, t. 96,
1992, p. 925, art. 2 et 3), et la convention sur la diversité biologique (ibid., p. 952, préam-
bule, art. 1 et 10: «utilisation durable de la diversité biologique»).

10 Par exemple, la déclaration de Rio sur l'environnement et le développement, de 1992,
qui met l'accent sur le développement durable dans plusieurs de ses principes (les principes
4, 5, 7, 8, 9, 20, 21, 22, 24 et 27 se réfèrent notamment en termes exprès au «développe-
ment durable», que l’on peut qualifier de concept central de l’acte tout entier), et la dé-
claration de Copenhague de 1995 (par. 6 et 8), qui a fait suite au sommet mondial de
Copenhague de 1995 pour le développement social.

11 Par exemple, l'accord de libre-échange nord-américain (Canada, Mexique, Etats-
Unis) (ALENA, préambule, JLM, 1993, vol. XX XII, p. 289): l'Organisation mondiale du
commerce (OMC) (l'alinéa 1 du préambule de l’accord de Marrakech du 15 avril 1994
instituant l'Organisation mondiale du commerce parle de «l'utilisation optimale des
ressources mondiales conformément à l'objectif de développement durable»), Revue géné-
rale de droit international public, t. 98, 1994, p. 803: et l'Union européenne (article 2 du
traité).

'2 Par exemple, le groupe de la Banque mondiale. la Banque asiatique de développe-
ment, la Banque africaine de développement, la Banque interaméricaine de développe-
ment et la Banque européenne pour la reconstruction et le développement souscrivent
tous au principe du développement durable. De fait, depuis 1993, la Banque mondiale
organise une conférence annuelle visant à promouvoir le développement écologiquement
rationnel et durable (ESSD).

Ü Par exemple, la déclaration de Langkawi sur l'environnement, de 1989, adoptée par
les «chefs de gouvernement du Commonwealth représentant un quart de la population
mondiale». qui a retenu le «développement durable» comme thème central: la déclara-
tion ministérielle sur un développement écologiquement rationnel et durable en Asie et
dans le Pacifique, Bangkok, 1990 (doc. 38a. p. 567), et le plan d'action pour la protection
et la gestion de l'environnement marin et côtier de la région des mers du sud asiatique,
1983 (par. 10: «un développement durable sans danger pour environnement»).

14 Par exemple. en 1990, la déclaration de Dublin du Conseil européen sur les impéra-
tifs de l'environnement indique qu'il faut intensifier les efforts pour garantir que le dé-
veloppement économique de la Communauté soit «durable, sans danger pour l’environ-

90
PROJET GABCIKOVO-NAGYMAROS (OP. IND. WEERAMANTRY) 94

durable, du 15 mai 1990, de la Commission économique pour l'Europe,
issue d’une réunion de ministres de trente-quatre pays de la région relevant
de la Commission, et du commissaire pour l’environnement de la Commu-
nauté européenne, a examiné «le défi du développement durable de l’hu-
manité» (par. 6); elle a préparé le programme d'action de Bergen, qui
incluait l'examen de l’économie de la durabilité, des utilisations durables
de l'énergie, des activités industrielles durables et de la prise de conscience,
ainsi que de la participation publique. Elle tendait à développer «des in-
dicateurs nationaux sûrs pour le développement durable» (par. 13 6/) et
s’efforçait d'encourager les investisseurs à appliquer à leurs investissements
à l’étranger les critères écologiques requis dans leurs pays d’origine.
Elle s'est efforcée aussi d'encourager le Programme des Nations Unies
pour l’environnement (PNUE), l'Organisation des Nations Unies pour
le développement industriel (ONUDIH), le Programme des Nations Unies
pour le développement (PNUD), la Banque internationale pour la recons-
truction et le développement (BIRD), l'Organisation internationale du
travail (OIT) et les organisations internationales compétentes à aider les
pays membres à effectuer des investissements industriels sans danger pour
l'environnement, faisant observer que l’industrie et les gouvernements
devraient coopérer à cette fin (par. 15 f})'$. Une résolution du Conseil
de l'Europe de 1990 a proposé une stratégie européenne de la conserva-
tion pour subvenir, notamment, aux besoins et aspirations légitimes de
tout le développement avec un emploi rationnel et durable des ressources
naturelles, ainsi que pour indiquer comment réaliser un développement
durable 6,

Le concept du développement durable est donc un principe que non
seulement les pays en développement acceptent, mais aussi qui se fonde
sur une adhésion mondiale.

En 1987, le rapport Brundtland a placé le concept du développement
durable au premier plan des préoccupations internationales. En 1992, la
conférence de Rio a fait de lui l’une des pièces maîtresses de sa déclara-
tion et il s'est trouvé au centre de toutes les considérations relatives au
développement dans les pays en développement.

 

nement » (Bulletin des Communautés européennes, n° 6, 1990, annexe H, p. 19). Elle invite
instamment la Communauté et ses Etats membres à jouer un rôle de premier plan pour
aider les pays en développement dans leurs efforts visant à aboutir à un «développement
durable à long terme» (ibid. p. 20). En ce qui concerne les pays d'Europe centrale et orien-
tale. il est dit que des mesures correctives doivent être prises «pour garantir la viabilité de
leur développement économique futur» fibid.). Il est aussi déclaré en termes exprès
que:

«[E]n tant que chefs d'Etat ou de gouvernement de la Communauté européenne ...
[nJous souhaitons que l’action entreprise par la Communauté et ses Etats membres
soit développée ... selon les principes du développement durable et du recours aux
mesures préventives » (ibid, conclusions de la présidence, point 1.36, p. 17-18).

'S Basic Documents of International Environmental Law. Harald Hohmann (dir. publ.),
vol. 1, 1992, p. 558.
16 Jbid.. p. 598.

91
PROJET GABCIKOVO-NAGYMAROS (OP. IND. WEERAMANTRY) 95

Le principe du développement durable fait ainsi partie du droit inter-
national moderne d’abord en vertu de sa nécessité logique inéluctable,
mais aussi à cause de son acceptation générale par la communauté mon-
diale.

Un tel concept a un rôle appréciable à jouer dans la résolution des
différends relatifs à l’environnement. Les éléments constitutifs du prin-
cipe proviennent de domaines bien établis du droit international: droits
de l’homme, responsabilité des Etats, droit de l’environnement, droit éco-
nomique et industriel, équité, souveraineté territoriale, abus de droit,
bon voisinage, pour n’en citer que quelques-uns. Il a été aussi expressé-
ment incorporé dans un certain nombre d’accords internationaux obli-
gatoires et de grande portée, ce qui lui confère une force obligatoire aux
fins de ces accords. Il fournit un principe important pour dissiper les
tensions entre deux droits établis. Il réaffirme, dans le domaine du droit
international, qu'il faut à la fois le développement et la protection de
Penvironnement et que l’on ne saurait négliger ni l’un ni l’autre de ces
droits.

Certes, l’appui général de la communauté internationale ne signifie pas
que chaque membre de la communauté des nations, à titre individuel, ait
expressément donné son soutien à ce principe; cela n’est du reste pas
requis pour l'établissement d’un principe de droit international coutu-
mier.

Comme le fait observer Brierly:

«Ce ne serait quasi jamais réalisable et seuls les positivistes les
plus rigoureux se refusent à admettre que point n’est besoin d'établir
que tous les Etats aient reconnu une certaine pratique, de même
qu’en droit anglais on peut établir l’existence d’une coutume locale
ou professionnelle valide sans prouver que chacun des individus de
la localité ou du métier ait suivi cette coutume. Ce critère de la
reconnaissance générale est nécessairement vague; mais telle est la
nature du droit coutumier national ou international...» 7

On recense également dans des actes internationaux et dans la pra-
tique des Etats (par exemple l’assistance au développement et la pratique
des institutions financières internationales) des éléments qui confirment
largement, eux aussi, l'acceptation générale de ce concept à l’heure
actuelle.

On pourrait donc bel et bien qualifier de mondiale la reconnaissance de
ce concept !*.

'7 J, Brierly, The Law of Nations, 6° éd., 1963, p. 61; les italiques sont de moi.

'S Voir aussi, L. Kramer, EC Treaty and Environmental Law, 2° éd., 1995, p. 63. avec
une analyse des connotations écologiques du terme «durable», que cet ouvrage fait
remonter au rapport Brundtland.

92

 
PROJET GABCIKOVO-NAGYMAROS (OP. IND. WEERAMANTRY) 96

d) La nécessité, pour le droit international,
de mettre à contribution la diversité culturelle du monde
afin d'harmoniser le développement et la protection de l’environnement

La présente affaire, relative à un grand projet hydraulique, donne
l'occasion de tirer parti de la sagesse du passé et d’y puiser certains prin-
cipes susceptibles de renforcer le concept du développement durable, car
il est clair que tout projet de développement produit un effet sur l’envi-
ronnement et l’humanité vit avec ce problème depuis des générations.

C'est là une source légitime d’enrichissement du droit international,
dont on ne se sert peut-être pas dans la mesure justifiée par son impor-
tance.

Quand le droit international de l’environnement introduit dans le droit
international les bénéfices des perspectives qu’ouvrent d’autres cultures et
demande une inspiration au passé, il ne s’écarte pas des procédés tradition-
nels du droit international, mais suit, en réalité, le chemin tracé par Grotius.
Plutôt que d’établir une série de principes à priori pour la nouvelle disci-
pline du droit international, Grotius a cherché à les tirer aussi à posteriori
de l’expérience du passé, en explorant tout l’éventail des cultures auxquelles
il avait accès à cette fin'?, C’est chez elles qu’il a trouvé les principes du-
rables qui avaient résisté à l'épreuve du temps afin d’édifier sur cette base le
nouvel ordre international de l’avenir. Le droit de l’environnement traverse
maintenant une période de formation, qui n’est pas sans rappeler le droit
international à ses tout débuts. Il peut faire appel à un trésor d'expériences
passées venant de cultures diverses. Quel dommage ce serait vraiment si l’on
s’abstenait d’y puiser, rien qu’à cause d’attitudes formalistes pour lesquelles
de telles méthodes ne sont pas tout à fait de rigueur!

Je cite à ce propos une remarque de sir Robert Jennings, qui disait qu’en
prenant note de la diversité des traditions juridiques et des cultures la Cour
internationale, comme elle l'a fait dans l'affaire du Sahara occidental:

«s’est prononcée pour et non pas contre la façon dont Grotius a
soumis la totalité des relations internationales au droit international.
Le présent auteur estime, même, qu’en l’état actuel du développe-
ment du système juridique international il importe peut-être plus de
souligner le besoin impératif de développer le droit international afin
d'y inclure la riche diversité des cultures, des civilisations et des tra-
ditions juridiques. » 2°

De plus, la discipline du droit international se doit, surtout à ses

19 Julius Stone, Human Law and Human Justice, 1965, p. 66: « Voila pour quelle raison
Grotius a ajouté 4 ses déductions théoriques une telle masse d’exemples concrets tirés de
l'histoire. »

2 Sir Robert Y. Jennings, «Universal International Law in a Multicultural World»,
dans International Law and the Grotian Heritage: A Commemorative Colloquium on the
Occasion of the Fourth Centenary of the Birth of Hugo Grotius, T. M. C. Asser Institute
(dir. publ.), La Haye, 1985, p. 195.

93
PROJET GABCIKOVO-NAGYMAROS (OP. IND. WEERAMANTRY) 97

confins, d'être multidisciplinaire et d'emprunter à d’autres disciplines,
telles que l’histoire, la sociologie, l'anthropologie et la psychologie, toute
sagesse susceptible de lui être utile. A propos de la nécessité, pour le droit
international de l'avenir, d’être interdisciplinaire, je me réfère à une autre
remarque faite récemment hors du prétoire par cet éminent ancien prési-
dent de la Cour:

«Les juristes de droit international devraient reconnaître beau-
coup plus et de façon pratique que le respect de la primauté du droit
dans les affaires internationales et l'instauration de la justice inter-
nationale sont des sujets interdisciplinaires. »?!

Surtout quand c’est de la Cour internationale de Justice qu’il s’agit,
«l'essence de l’universalité véritable » 2° de cette institution se trouve saisie
dans les termes de l’article 9 de son Statut qui prescrit la «représentation
des grandes formes de civilisation et des principaux systèmes juridiques
du monde» (les italiques sont de moi). La lutte a été dure pour faire
introduire les mots en italiques dans le Statut de la Cour, elle a été menée
par le représentant du Japon, M. Adatci?, et puisque ainsi ce concept a
été intégré à la structure et au Statut de la Cour j'estime que celle-ci est
tenue de faire appel à la sagesse des diverses civilisations du monde,
lorsqu'une telle méthode peut enrichir sa perspective de l’affaire portée
devant elle. La Cour ne peut se permettre d’être monoculturelle, sur-
tout lorsqu'elle pénètre dans des domaines du droit de développement
récent.

La présente affaire touche à un domaine où nombre de perspectives de
ce genre s'offrent pour enrichir les principes du droit de l’environnement
qui se développent et tirer au clair les principes que la Cour devrait appli-
quer.

Voilà dans quel esprit j’aborde un principe qu’il est demandé à la Cour
d'appliquer pour la première fois dans sa jurisprudence — un principe
qui facilitera la tâche délicate de concilier deux considérations d’une très
grande importance sur la scène internationale contemporaine et suscep-
tibles d’en présenter une plus grande encore à l’avenir.

e) Quelques éléments de la sagesse du passé relatifs
au développement durable

Il existe certains principes des systèmes de droit traditionnels qui peu-
vent être inclus dans la trame du droit moderne de l’environnement. Ils
présentent une pertinence spéciale du point de vue du concept du déve-

21 «International Lawyers and the Progressive Development of International Law»,
Theory of International Law at the Threshold of the 21st Century, Jerzy Makarczyk (dir.
publ.), 1996. p. 423.

22 Jennings, « Universal International Law in a Multicultural World», op. cit., p. 189.

23 Sur ce point controversé, voir Procés-verbaux des séances du Comité, 16 juin-24 juil-
let 1920, en particulier p. 136.

94
PROJET GABCIKOVO-NAGYMAROS (OP. IND. WEERAMANTRY) 98

loppement durable, que ces systèmes connaissaient bien. De plus, plu-
sieurs de ces systèmes sont d’une pertinence particulière en l’espèce, car
ils se rapportent à l'aménagement des cours d’eau et attestent le souci de
faire en sorte que ces interventions humaines dans le cours de la nature
soient toujours accomplies dans le respect qui se doit de la protection de
l'environnement. En matière de sagesse écologique en général, il y a beau-
coup à apprendre des civilisations anciennes et des systèmes juridiques
traditionnels de l’Asie, du Moyen-Orient, de l’Afrique, de l’Europe, des
Amériques, du Pacifique et de l'Australie — en fait du monde entier. Il
s’agit là d’une source abondante que le droit moderne de l’environnement
a laissée, dans une large mesure, inexploitée.

Comme l'a fait observer la Cour, «[alu cours des âges, l’homme n’a
cessé d'intervenir dans la nature pour des raisons économiques et autres»
(arrêt, par. 140).

L'idée de concilier les besoins du développement et la protection de
Penvironnement n’est donc pas nouvelle. Il y a des milliers d’années, ces
préoccupations étaient déjà à l’ordre du jour et la conciliation opérée
entre leurs exigences jumelles était si fructueuse qu’elle est porteuse d’un
message pour notre époque.

Je commencerai par un système que je connais particulièrement bien et
qui se trouve avoir aussi énoncé avec précision ces deux besoins — le
développement et la protection de l’environnement — dans sa littérature
ancienne. Je parle de l’antique civilisation, fondée sur l'irrigation, du Sri
Lanka. Il s’agit d’un système qui, tout en reconnaissant la nécessité du
développement et en entreprenant résolument la réalisation de projets à
cette fin, a dans le même temps expressément énoncé le besoin de pro-
téger l’environnement et s’est assuré que les techniques qu’il utilisait
tenaient bien compte des considérations liées à l’environnement. Ce souci
de l’environnement trouve son expression non seulement dans sa littéra-
ture et ses techniques, mais aussi dans son système juridique, car l’abat-
tage de certaines forêts était interdit, des refuges pour la faune furent
créés et des édits royaux prescrivaient d’utiliser jusqu’à la dernière goutte
sans le moindre gaspillage la ressource naturelle que constituait l’eau.

Ce système, dont je mentionnerai certains détails, est décrit par

#4 Ce n'était pas une civilisation isolée, elle entretenait des relations internationales,
d'une part avec la Chine, d’autre part avec Rome {1% siècle) et Byzance (IV* siècle).
La présence de ses ambassadeurs à la cour de Rome est consignée par Pline (livre VI,
chap. 24) et relevée par Grotius (De Jure Praedae Commentarius, Le droit de prise, tra-
duction de Houwens Post, 1936, p. 262-263). Cette représentation diplomatique est aussi
mentionnée dans la littérature mondiale (par exemple Milton, «Le paradis recon-
quis», livre IV). Voir aussi la référence de Grotius à la connaissance détaillée de Ceylan
qu’avaient les Romains (Grotius, Mare liberum (De la liberté des mers), traduction de
M. A. Guichon de Grandpont, p. 26). L'île était appelée Taprobane par les Grecs,
Serendib par {es Arabes, Lanka par les Indiens, Ceilao par les Portugais et Zeylan par les
Hollandais. Gibbon fait état des relations commerciales qu’elle entretenait avec l’Em-
pire romain et l'Extrême-Orient.

25 Pour faire le point sur les questions mentionnées, le texte écrit des édits et ouvrages
que je vais indiquer, élaborés à l’époque et conservés pendant des siècles, est d’une grande
aide. Voir note 38 ci-après.

95
PROJET GABCIKOVO-NAGYMAROS (OP. IND. WEERAMANTRY) 99

Arnold Toynbee dans son panorama des civilisations. Le qualifiant de
«système hydraulique étonnant»?*, Toynbee expose?’ comment, après
des prises dans les cours d’eau des montagnes, on guidait l’eau jusqu’à
des réservoirs géants, dont certains avaient une superficie supérieure
à 16 000 hectares**, et d’où partaient des canaux se prolongeant jus-
qu'à d’autres grands réservoirs?°. En aval de chaque grand réservoir et de
chaque grand canal, il y avait des centaines de petits réservoirs, dont
chacun constituait le noyau d’un village.

Le souci que cet antique système d'irrigation témoigne pour l’environ-
nement a été examiné dans une analyse récente des effets sociaux et éco-
logiques des grands barrages *, où il est dit qu’il faut, parmi les aspects
— liés à la protection de l’environnement — de la construction de ces
systèmes d'irrigation, relever les «réservoirs antiérosion» qui résolvaient
le problème de l’envasement du fait de leur conception qui permettait à la
vase de s’y déposer avant de pénétrer dans les principaux réservoirs
d’accumulation de l’eau. Chaque système d'irrigation des villages com-
portait plusieurs réservoirs antiérosion. On appréciera l’importance de
ce facteur en l'espèce où le problème de l’envasement a pris une telle
ampleur.

Une autre mesure liée à la protection de l’environnement est celle des
«réservoirs forestiers» construits dans la jungle en amont du village, non
pas pour irriguer les terres, mais pour fournir de l’eau aux animaux sau-
vages “1.

26 Arnold J. Toynbee, A Study of History, Somervell’s Abridgment, 1960, t. 1, p. 257.

27 fbid., p. 81, citant John Still, The Jungle Tide.

28 Plusieurs d’entre eux sont encore en service, par exemple celui de Tissawewa
(HE siècle av. J.-C.) ; celui de Nuwarawewa (IHS siècle av. J.-C.); le réservoir de Minneriya
(275 de notre ère); celui de Kalawewa (V® siècle); et le Parakrama Samudra (mer de
Parakrama, XI° siècle).

2 La complexité technique de ce système d'irrigation a été aussi relevée dans l'ouvrage
monumental de Joseph Needham, Science and Civilization in China. Décrivant les ouvrages
d'irrigation antiques de la Chine, Needham se réfère souvent aux travaux d'irrigation de
Ceylan de l’époque, qu’il discute assez longuement. Voir en particulier le tome 4, Physics
and Physical Technology, 1971 (p. 368 et suiv.). Aussi page 215: « Nous verrons à quel
point les anciens habitants de Ceylan étaient habiles dans cet art.»

30 Edward Goldsmith et Nicholas Hildyard, The Social and Environmental Effects of
Large Dams, 1985, pp. 291-304.

31 Pour en savoir plus a ce sujet, voir Goldsmith et Hildyard (ibid., p. 291 et 296). Les
mémes auteurs font observer:

«Sri Lanka est couvert par un réseau de lacs et d’étangs artificiels connus dans le
pays sous le nom de tanks (d’après tanque, qui signifie réservoir en portugais). Cer-
tains sont vraiment énormes, bon nombre existent depuis des milliers d'années, des
perfectionnements très poussés caractérisent la construction et la conception de
presque tous. Sir James Emerson Tennent, l'historien du XIX siècle, s'est émerveillé
en particulier devant les nombreux canaux creusés sous le lit de chaque lac pour
garantir un flux d'eau «constant et régulier tant qu'il restait de l’eau, si peu soit-il.
dans le réservoir.»

96
PROJET GABCIKOVO-NAGYMAROS (OP. IND. WEERAMANTRY) 100

Les dimensions de l’ensemble de ce réseau de réservoirs et de canaux,
dont certains existent depuis deux mille ans, sont de plusieurs fois supé-
rieures à celles des ouvrages d’irrigation du projet qui nous occupe. Ces
réservoirs et canaux constituaient un «développement» au sens où on
l’entendait à cette époque, car ils réalisaient, selon les termes de Toynbee,
«l'exploit pénible de conquérir les plaines desséchées de Ceylan pour
l’agriculture» #2. Et pourtant ils étaient construits avec un souci méticu-
leux de l'environnement et démontraient que le concept du développe-
ment durable était mis en œuvre consciemment avec de bons résultats il y
a plus de deux mille ans.

Dans ce système d'irrigation, on établissait des barrages sur de grands
cours d’eau et on créait des réservoirs à une échelle et selon des procédés
qui rappellent les ouvrages que la Cour a pu voir en visitant les barrages
dans la présente affaire.

Cette conception ancienne du développement a été réalisée à une si vaste
échelle qu’en dehors de ces réservoirs principaux, qui se comptent par

32 Toynbee, op. cit., p. 81. Andrew Carnegie, le donateur du Palais de la Paix, le siège
de la Cour, a décrit ces anciens travaux d'aménagement dans les termes suivants:

«La position de grenier de l'Asie du Sud, qui était celle de Ceylan dans l'Antiquité,
explique la primauté donnée à l’activité agricole. Sous l’autorité des dirigeants du
pays, l'île entière a été irriguée au moyen de lacs artificiels, établis par des barrages en
travers de ravins et souvent d’une superficie considérable — l'un d’eux qui subsiste
encore a une circonférence de 32 kilomètres — mais on a laissé ce système tomber en
ruine.» {Andrew Carnegie, Round the World, 1879, éd. 1933, p. 155-160.)

33 On pense que le premier de ces grands réservoirs a été construit en 504 av. J.-C. (sir
James Emerson Tennent, Ceylon, 1859, t. I, p. 367). Citons quelques ouvrages sur quinze
siècles :

— le Vavunik-kulam, WI siècle av. J.-C. (eaux d’une superficie de 790 hectares, capacité
de 596 millions de pieds cubes); le Pavatkulum, N° ou IT siècle av. J.-C. (eaux d’une
superficie de 812 hectares, capacité de 770 millions de pieds cubes) (Parker, Ancient
Ceylon, 1909, p. 363, 373):

— le Tissawewa, HI° siècle av. J.-C., et le Nuwarawewa, IT siècle av. J.-C., les deux tou-
jours en service et qui continuent à fournir de l'eau à l'ancienne capitale Anuradha-
pura, maintenant capitale de province;

— le réservoir de Minneriya, 275 de notre ère («le réservoir faisait plus de 32 kilomètres
de circonférence … la berge principale reste presque parfaite») (Tennent, op. cit., t. I],
p. 600);

— le Topawewa, IV° siècle, dont la superficie dépasse nettement 400 hectares ;

— le Kalawewa, V° siècle, ses bords ont 5,2 kilomètres de long et s'élèvent à une hauteur
de 12,20 mètres; il recueille l'eau de la rivière Kala Oya et alimente la capitale
Anuradhapura par un canal d’une longueur de 80 kilomètres;

— le Yodawewa, V® siècle. Needham le décrit comme «une conception des plus gran-
dioses … l'apogée de Phydraulique de Ceylan ... un lac artificiel avec des digues de
remblai de 10,5 kilomètres sur trois côtés d’un carré, situé sur une plaine en pente et
pas du tout dans la vallée d’un cours d’eau». Il était alimenté par un canal de 80 kilo-
mètres venant de la rivière Malvatu-Oya;

— Ja Parakrama Samudra (mer de Parakrama), XI° siècle, avec des rives de 14,5 kilo-
mètres de long, atteignant 12,20 mètres de haut et enserrant un réservoir d’une super-
ficie de 2400 hectares (Brohier, Ancient Irrigation Works in Ceylon, 1934, p. 9).

97
PROJET GABCIKOVO-NAGYMAROS (OP. IND. WEERAMANTRY) 101

plusieurs dizaines, de vingt-cinq mille à trente mille réservoirs secon-
daires étaient alimentés à partir des grands par l’intermédiaire d’un réseau
complexe de canaux *.

La philosophie de base de ce système gigantesque, qui a servi aux
besoins tant de l’homme que de la nature pendant plus de deux mille ans,
s’incarne dans un principe fameux posé par un monarque exceptionnel *°:
«pas la moindre goutte d’eau de pluie ne doit s’écouler dans l’océan sans
avoir été rendue utile pour l’homme». Selon les anciennes chroni-
ques #, ces ouvrages ont été entrepris «pour le bien du pays» et «par
compassion pour toutes les créatures vivantes». Cet ensemble d’ou-
vrages d'irrigation avait pour but de transformer la totalité du pays en un
grenier a grains. Il incarnait le concept du développement par excellence.

Le développement, qui constituait le but de ce système, s’accompagnait
d’une philosophie systématique de la conservation: celle-ci remonte au
moins au III* siècle avant Jésus-Christ. Les anciennes chroniques relatent
que le roi (Devanampiya Tissa, 247-207 av. J.-C.) était parti chasser (vers
223 av. J.-C), lorsque l’arhat* Mahinda, fils de l'empereur Asoka de

34 Sur les systèmes d'irrigation en général, voir H. Parker, Ancient Ceylon, op. cit.;
R. L. Brohier, Ancient Irrigation Works in Ceylon, 1934; Edward Goldsmith et Nicholas
Hildyard, op. cit., p. 291-304. Décrivant le système ancien des canaux de la Chine, Need-
ham fait observer qu’«il n’était comparable qu’aux canaux d’irrigation selon les courbes
de niveau de Ceylan et 4 aucun ouvrage en Europe» (op. cit., t. 4, p. 359).

35 « Les dimensions de certains de ces réservoirs gigantesques étaient telles que nombre
d’entre eux, qui existent toujours, ont une circonférence de 24 à 32 kilomètres. » (Tennent,
op. cit., t. I, p. 364.)

36 Le roi Parakrama Bahu, 1153-1186 de notre ére. Ce monarque a construit ou res-
tauré 163 réservoirs principaux, 2376 réservoirs secondaires, 3910 canaux et 165 barrages.
Son chef d’ceuvre a été la mer de Parakrama, cité ci-dessus à la note 33. Tout cela prenait
place dans le cadre de la philosophie environnementaliste, qui entend éviter le gaspillage
des ressources naturelles.

37 Voir la mention qu'en fait Toynbee:

« L’idée sur laquelle se fondait le système était très remarquable. Les rois bâtisseurs
de réservoirs voulaient qu'aucune partie de la pluie qui tombait avec une telle abon-
dance dans les montagnes n’atteignit la mer sans payer au passage un tribut à
l’homme.» (Op. cit., p. 81.)

38 Mahavamsa, traduction de Turnour, chap. XXX VII, p. 242. Le Mahavamsa était la
chronique historique ancienne du Sri Lanka, tenue à l’époque par des moines boud-
dhistes, source importante de la chronologie de l’histoire de l’Asie du Sud. Commençant
à la fin du IV* siècle de notre ère et incluant des chroniques antérieures et des traditions
orales qui remontent à huit siècles plus loin dans le passé, elle constitue une documenta-
tion continue sur plus de quinze siècles (voir The Mahavamsa or The Great Chronicle of
Ceylon, traduite en anglais par Wilhelm Geiger, 1912, introduction, p. ix-xii). La décla-
ration du roi, mentionnée ci-dessus, se lit comme suit dans le Mahavamsa:

«Dans mon royaume ... il n’y a que quelques champs tributaires de cours d’eau aux
flots continus... De même, ce royaume est enserré par des montagnes, des jungles
épaisses et de vastes marais. À la vérité, dans un tel pays, la moindre goutte de
pluie doit être utilisée par l'homme avant de rejoindre l’océan. » (/bid., chap. LXVIIT,
vers 8-12.)

39 Voir aussi, sur ce point, Emerson Tennent, op. cit., t. I, p. 311.
40 Personne qui a atteint un degré élevé d’illumination. Pour son sens plus technique,
voir Walpola Rahula, History of Buddhism in Ceylon, 1956, p. 217-221.

98
PROJET GABC{KOVO-NAGYMAROS (OP. IND. WEERAMANTRY) 102

l'Inde, lui a préché un sermon sur le bouddhisme, qui a converti ce roi.
Voici un passage de ce sermon:

«O grand roi; les oiseaux de l’air et les bêtes ont autant que toi le
droit de vivre et de se mouvoir en toute partie du pays. La terre
appartient au peuple et à tous les êtres vivants; tu n’en es que le gar-
dien.»4!

Ce sermon, qui contenait en réalité le premier principe du droit moderne
de l’environnement — le principe de la garde tutélaire des ressources de la
terre — incita le roi à faire établir des refuges pour les animaux sauvages,
conception que l’on n’a cessé de respecter pendant plus de vingt siècles.
La protection accordée à la faune et à la flore par le système juridique
traditionnel, sur la base de cet enseignement bouddhiste, s'est prolongée
jusqu'à une date avancée au XVIII siècle #2.

Le sermon faisait aussi remarquer que même les oiseaux et les bêtes ont
le droit d’être à l’abri de la peur“.

Le principe de ne pas causer de tort à autrui et donc sic utere tuo ut
alienum non laedas était une pensée centrale du bouddhisme. If se tradui-
sait bien dans les attitudes adoptées à l’égard de l’environnement. Dans
ce contexte, le bouddhisme étendrait alienum aux générations futures
elles aussi, ainsi qu’à d’autres éléments constitutifs de l’ordre naturel en
plus de l’homme lui-même, car la notion bouddhiste de obligation avait
une portée immense.

Ce souci caractérisé des besoins de l’environnement transparaît encore
dans des édits royaux, remontant au III® siècle avant Jésus-Christ, qui
décidaient que certaines forêts vierges ne devaient en aucun cas être abat-
tues. La raison en était que l’on savait qu’une couverture forestière
appropriée en altitude revêtait une importance essentielle pour le système
d'irrigation, car les jungles des montagnes interceptaient et emmagasi-
naient les pluies de la mousson“. Elles attiraient la pluie, qui alimentait
les systèmes de cours d’eau et d'irrigation du pays, et on les considérait
donc comme vitales.

Des considérations écologiques trouvent aussi leur expression dans les
travaux de construction et de génie civil. Les ingénieurs antiques ont
conçu une réponse au problème de l'envasement (qui revêt beaucoup
d'importance en l'espèce), ils ont inventé un dispositif (le bisokotuwa ou
fosse à vannes), le pendant de l’écluse, pour faire face à ce problème éco-

41 Ce sermon est consigné dans le Mahavamsa, chap. XIV.

42 Voir K. N. Jayatilleke, «The Principles of International Law in Buddhist Doctrine»,
Recueil des cours de l'Académie de droit international de La Haye, t. 120, 1967, p. 558.

43 Pour cette idée dans les textes du bouddhisme, voir Digha Nikaya, II, Pali Text
Society, p. 850.

44 Goldsmith et Hildyard, op. cit., p. 299. Voir aussi R. L. Brohier, «The Interrelation
of Groups of Ancient Reservoirs and Channels in Ceylon», Journal of the Royal Asiatic
Society (Ceylon), vol. 34, n° 90, 1937, p. 65. L'étude de Brohier est Pune de celles qui font
le plus autorité sur ce sujet.

99
PROJET GABCIKOVO-NAGYMAROS (OP. IND. WEERAMANTRY) 103

logique“, en réglant la pression et le débit de l’eau à la sortie, quand on
la laissait s’écouler du réservoir*. Des déversoirs ont été aussi construits,
comme c’est le cas en l’espèce, pour élever le niveau des eaux des rivières
et régler leur débit*’.

Dans cet héritage ancien, la juxtaposition des concepts du développe-
ment et de la protection de l’environnement appelle immédiatement des
observations de la part de ceux qui la connaissent bien. Quiconque s’inté-
resse à l’avenir de l’humanité ne peut manquer de percevoir le lien qui
unit les deux concepts et la manière de les concilier.

Cela n'apparaît pas seulement dans la perspective du droit, mais même
du point de vue d’autres disciplines.

Ainsi Arthur C. Clarke, le futuriste bien connu, avec cette vision qui lui
a permis de mettre la science fondamentale au service de l’humanité, a-t-il
mis le doigt sur le problème juridique précis que nous examinons quand
il a fait observer: «la petite île de l'océan Indien ... fournit des exemples
classiques de nombre de dilemmes modernes: le développement contre
l’environnement», et il reprend aussitôt le fameux sermon déjà men-
tionné, qui se rapporte à la garde tutélaire des terres, en faisant observer:
«Comme il a été dit au roi Devanampiya Tissa trois siècles avant la nais-
sance du Christ, nous en sommes les gardiens — pas les propriétaires. »4

Le droit a pour tâche de transformer cette sagesse en propositions pra-

45 H. Parker, Ancient Ceylon, op. cit., p. 379:

«Depuis le milieu du siècle dernier, des puits à ciel ouvert, appelés «tours de prise
d'eau» quand ils sont hors rive, ou «fosses à vannes» quand ils sont dedans, ont été
construits dans nombre de réservoirs en Europe. Ils ont pour fonction d’abriter les
vannes et les dispositifs de commande de celles-ci, ce qui permet de régler ou de fer-
mer complètement le débit de l’eau. Telle était aussi la fonction du bisokotuwa des
ingénieurs cinghalais ; ce furent eux les premiers inventeurs de la fosse à vannes il y a
plus de deux mille cent ans.»

46 H. Parker, op. cit., Needham fait observer:

«Dès le I* siècle de notre ère, ils [les ingénieurs cinghalais] comprenaient le
principe du déversoir à crête oblique ... Mais leur invention peut-être la plus frap-
pante était celle des tours de prise d’eau (bisokotuwa), qui ont été installées dans les
réservoirs peut-être à partir du [T° siècle av. J.-C. et certainement à partir du [I siècle
de notre ère ... Ainsi pouvait-on obtenir une eau sans vase et sans écume, tandis que
la pression maximale était assez réduite pour permettre de régler l’écoulement. »
(Joseph Needham, Science and Civilization in China, op. cit., t. 4, p. 372.)

47 K. M. de Silva, A History of Sri Lanka, 1981, p. 30.

48 Arthur C. Clarke, «Sri Lanka’s Wildlife Heritage», National Geographic, août 1983,
n° 2, p. 254; les italiques sont de moi.

49 Arthur C. Clarke a aussi écrit:

«Cependant, de toutes les merveilles architecturales de Ceylan, la plus remar-
quable et certainement la plus utile est l’immense système d’irrigation qui a donné la
prospérité aux riziculteurs pendant plus de deux mille ans, dans des régions où il ne
pleut quelquefois pas pendant six mois d’affilée. Souvent détruit, abandonné et
reconstruit, cet héritage des ingénieurs antiques est l’une des possessions les plus pré-
cieuses de l’île. Certains de ces lacs artificiels ont une circonférence de 10 ou 20 kilo-
mètres, avec une abondance d’oiseaux et de vie sauvage.» (The View from Serendip,
1977, p. 121.)

100

 
PROJET GABCÏKOVO-NAGYMAROS (OP. IND. WEERAMANTRY) 104

tiques — et, à cet égard, il est souvent resté en retard par rapport à
d’autres disciplines. Heureusement pour le droit international, comme on
Pa indiqué plus haut dans la présente opinion, il y a beaucoup d’indica-
tions d’un degré suffisant de cette «reconnaissance générale d’une cer-
taine pratique comme obligatoire parmi les Etats» pour conférer au
principe du développement durable le caractère d’un droit coutumier.

La mention de la pratique et de la pensée d’une importante civilisation
fondée sur l'irrigation dans le monde prémoderne“! illustre le fait que le
souci de l’environnement a accompagné les efforts déployés pour mettre en
œuvre une technologie à cette échelle. De plus, dans cette tentative, la réac-
tion nécessaire du système juridique traditionnel a consisté, comme on l’a
indiqué ci-dessus, à prendre des mesures positives afin de protéger l’envi-
ronnement, souvent sous la forme de décrets royaux, en dehors des prati-
ques d’un système perfectionné de droit coutumier qui prescrivait de quelle
manière chacun devait utiliser et protéger les installations d'irrigation.

Ce qui précède n’est qu’un exemple pour illustrer les préoccupations
qu’inspiraient aux systèmes juridiques antérieurs la préservation et la pro-
tection de l’environnement. Il y a d’autres exemples de systèmes d irrigation
complexes. qui se sont perpétués pendant des siècles, voire des millénaires.

Mon exemple suivant provient de deux anciennes cultures de l’Afrique
subsaharienne: les Sonjo et les Chagga, toutes deux des tribus de Tanza-
nie *?. Leurs réseaux compliqués de rigoles d'irrigation, qui recueillaient
l’eau des cours d’eau de la montagne et la transportaient sur de longues
distances jusqu’aux champs situés en contrebas, ont suscité l'admiration
des observateurs modernes, non pas seulement à cause de leur perfection
technique, mais aussi à cause du caractère durable des systèmes com-
plexes d'irrigation ainsi construits. Chez les Sonjo, on estimait que chaque
génération avait l’obligation sacrée de veiller à maintenir le système en
bon état de réparation et tous les hommes valides des villages étaient
censés y participer . Le système comprenait un réseau dense de petits

5° J. Brierly, The Law of Nations, op. cit., p. 61.

51 «Il se peut qu’en aucune autre partie du monde on ne puisse trouver dans le même
espace les vestiges de tant d’ouvrages d'irrigation, qui aient à la fois la même anti-
quité et autant d’ampleur que ceux de Ceylan...» (Bailey, Report on Irrigation in
Uva, 1859; voir aussi R. L. Brohier, Ancient Irrigation Works in Ceylon, op. cit.,
p. |.)

«Aucun peuple, 4 aucune époque ou dans aucun pays, n’a eu tant de pratique et
d'expérience de la construction des ouvrages d’irrigation.» (Sir James Emerson Ten-
nent, op. cit., t. 1, p. 468.)

«Les ruines étonnantes de leurs réservoirs sont les plus fiers monuments qui sub-
sistent de l’ancienne grandeur de leur pays ... Si l’on excepte les dimensions démesu-
rées du lac Moeris en Egypte centrale et fe mystérieux «bassin d’Al Aram» ... aucune
construction de ce genre, réalisée par une race quelconque, ancienne ou moderne, ne
dépasse par sa grandeur colossale les stupéfiants réservoirs de Ceylan.» (Sir James
Emerson Tennent, cité dans Brohier, op. cit., p. 1.)

52 Goldsmith et Hildyard, op. cit., p. 282-291.
53 Jbid., p. 284-285.

101
PROJET GABCIKOVO-NAGYMAROS (OP. IND. WEERAMANTRY) 105

canaux, renforcé par un réseau surimposé de canaux plus grands. L’eau
ne pénétrait dans la zone d'irrigation qu’en cas de besoin absolu et on ne
la laissait pas traverser les parcelles pendant la saison des pluies. Il n’y
avait donc pas d'irrigation excessive, la salinité était réduite et on évitait
les maladies dont l’eau est le vecteur.

Sir Charles Dundas, qui a fait un voyage au pays des Chagga pendant
le premier quart de ce siècle, a été très impressionné quand il a vu com-
ment, sur tout le long du tracé des rigoles, la société était organisée de
manière à assurer le respect de l’ordre public**. L'entretien des rigoles
constituait un devoir social primordial; si l’une d’elles était endommagée,
même de façon accidentelle, l’un des anciens sonnait la trompe dans la
soirée (on appelait cela l’appel aux rigoles) et le matin suivant chacun
quittait son travail normal pour œuvrer aux réparations. La rigole était
un avoir social propriété du clan*?.

Un autre exemple est celui des ganats** d’Iran, dont il en existait envi-
ron vingt-deux mille, qui incluaient plus de 272 000 kilomètres” de
canaux d'irrigation souterrains construits il y a des milliers d'années et
dont beaucoup fonctionnent encore*?. Ce qu’il y a là de remarquable,
c’est non seulement l'étendue de ce système, mais aussi le fait qu’il ait
fonctionné pendant des milliers d’années et que, jusqu’à récemment, il ait
fourni à l’Iran près de soixante-quinze pour cent de l’eau utilisée pour
Pirrigation et a des fins domestiques.

Par contraste, là où on a négligé les besoins de la terre et lancé d'énormes
projets pour distribuer de l’eau aux villes plutôt que pour assurer l'irrigation, ce
fut la catastrophe. Les grands travaux de la vallée de l'Euphrate pendant le
troisième millénaire avant Jésus-Christ n’avaient pas pour but d'améliorer le
système d'irrigation des membres des tribus locales, mais de subvenir aux
besoins d’une société urbaine en croissance rapide (par exemple un vaste canal
construit par le roi Entemenak aux alentours de 2400 av. J.-C.): ils ont eu pour
effets l’infiltration, les inondations et l'irrigation excessive®!. Les modes tradi-
tionnels de culture et les systèmes d'irrigation ultérieurs ont aidé à surmonter
les problèmes de saturation et de salinisation des sols qui en sont résultés.

La Chine a été un autre chantier de grands ouvrages d'irrigation, dont cer-
tains sont encore en service plus de deux mille ans après leur construction.
Par exemple on est venu à bout des ravages causés par le fleuve Mo en creu-

54 Goldsmith et Hildyard, op. cit., p. 284.

55 Sir Charles Dundas, Kilimanjaro and Its Peoples, 1924, p. 262.

56 Goldsmith et Hildyard, op. cit., p. 289.

57 Voir aussi Fidelio T. Masao, «The Irrigation System in Uchagga: An Ethno-His-
torical Approach», Tanzania Notes and Records, n° 75, 1974.

58 Les ganats comprennent une série de puits verticaux creusés jusqu’à l’aquifère et
reliés par un canal horizontal (voir Goldsmith et Hildyard, op. cit., p. 277).

59 On peut se faire une idée de l'ordre de grandeur de ces travaux en considérant qu’il
faudrait dépenser un million de dollars environ pour construire un ganat de 8 kilomètres
avec un tunnel d’une profondeur moyenne de 15 mètres (ibid., p. 280).

60 Jbid., p. 277.

61 Goldsmith et Hildyard, op. cit., p. 308.

102
PROJET GABCIKOVO-NAGYMAROS (OP. IND. WEERAMANTRY) 106

sant un passage a travers une montagne et en construisant deux grands
canaux. Needham parle, à ce propos, de «l’un des plus grands travaux
d'ingénieurs chinois, qui a maintenant deux mille deux cents ans et sert tou-
jours» ®. Une ancienne inscription dans la pierre destinée à enseigner l’art de
la maîtrise des cours d’eau déclare que ce qu’elle enseigne «reste valable pen-
dant un millier d’automnes» °. Une telle mesure a été inspirée souvent par la
philosophie du Tao Te Ching, «qui déclare, avec sa concision lapidaire habi-
tuelle, «que l’on ne fasse rien [de contraire à la nature] et tout sera parfaite-
ment réglé». On trouve encore ici, dans une ancienne civilisation fondée sur
l'irrigation, une nouvelle expression de l’idée de la prise en compte des droits
des générations futures par harmonisation des travaux de développement
entrepris par l’homme et du respect de l’environnement naturel.

A propos de la civilisation des Incas à son apogée, on a fait observer
qu'elle mettait sans cesse en culture de nouvelles terres et pour ce faire drai-
nait des marais, étendait les travaux d’irrigation, aménageait en terrasses
les pentes des collines et édifiait des ouvrages d'irrigation dans les zones
sèches, toujours dans un même but: mieux utiliser toutes les ressources afin
de maintenir l’équilibre entre la production et la consommation‘. Selon les
termes dont s’est servi un auteur connu qui a écrit sur cette civilisation, «a
cet égard nous pouvons considérer la civilisation des Incas comme triom-
phante, car elle a surmonté le problème éternel de l’utilisation maximale et
de la conservation des sols». Ici encore nous constatons l’harmonisation
des considérations relatives au développement et à l’environnement.

On pourrait citer nombre d’autres cultures fondées sur l'irrigation, qui
ont accordé l'importance qui se doit aux considérations écologiques et
concilié les droits des générations présentes et futures. J’ai mentionné cer-
taines des plus remarquables. Parmi celles-ci, il en est une que j’ai exa-
minée plus longuement, en partie parce qu’elle a associé à la réalisation
de vastes projets de développement hydraulique un respect méticuleux
des considérations écologiques, et en partie encore parce qu’on a conservé
des traces dans ses textes anciens de l’importance du développement et de
la protection de l’environnement. Voilà le développement durable par
excellence et les principes sur lesquels il se fondait doivent sûrement être
porteur d’un message pour le droit moderne.

La sagesse traditionnelle qui a inspiré ces anciens systèmes juridiques a
permis de faire face à de tels problèmes. Les systèmes juridiques modernes ne
sauraient faire moins, il leur faut réaliser l’union des concepts du développe-
ment et de la conservation de l’environnement, qui seule rend justice aux

62 Op. cit... 4, p. 288.
63 Jbid., p. 295.
64 Needham. Science and Civilization, t. 2, History of Scientific Thought, 1969, p. 69.

65 Jorge E. Hardoy, Pre-Columbian Cities, 1973, p. 415.

66 John Collier, Los indios de las Americas, 1960, cité dans Hardoy, op. cit., p. 415.
Voir aussi Donald Collier, «Development of Civilization on the Coast of Peru», dans
Irrigation Civilizations: A Comparative Study, Julian H. Steward (dir. publ.), 1955.

103
PROJET GABCIKOVO-NAGYMAROS (OP. IND. WEERAMANTRY) 107

obligations de l’humanité envers elle-même et envers la planète où elle
demeure. On peut aussi envisager le problème d’une autre manière et consi-
dérer qu'il emporte l'impératif de concilier les besoins de la génération pré-
sente et ceux de la postérité.

En guise de témoignage de l'intérêt porté à l’environnement en général,
on pourrait citer nombre d’autres cas, pris dans presque tous les systèmes
traditionnels, qui vont de l’Australasie et des îles du Pacifique, en passant
par les cultures amérindiennes et africaines, jusqu’à celles de l’Europe
antique. Quand la sagesse des autochtones d'Amérique, avec son amour
profond de la nature, a décrété que l’on ne devait entreprendre aucune
activité intéressant la terre sans réfléchir à ce que serait son effet sur ladite
terre pendant sept générations à venir’; quand la tradition africaine a
envisagé la communauté humaine comme triple — passée, présente et
future — et s’est refusée à adopter une vision exclusive axée sur le pré-
sent; quand la tradition du Pacifique a méprisé la conception de la terre
qui faisait d’elle une marchandise susceptible d’étre achetée et vendue
comme un article commun dans le commerce‘, et quand elle a considéré
la terre comme une entité vivante, qui vivait et croissait avec les gens et
dont la maladie ou la mort entrainait aussi la maladie ou la mort des
gens; quand les cultures chinoise et japonaise ont souligné la nécessité de
l'harmonie avec la nature; et quand la coutume aborigène, tout en por-
tant au maximum l’utilisation de toutes les espèces de vie végétale et ani-
male, n’en a pas moins décrété qu'aucune terre ne devait être utilisée par
l’homme au point où elle ne pouvait plus se régénérer elle-même”; ces

67 Sur les attitudes des autochtones d'Amérique à l'égard de la terre, voir Guruswamy,
Palmer et Weston (dir. publ.), International Environmental Law and World Order, 1994,
p. 298-299. Sur les attitudes des Indiens d'Amérique, voir aussi J. Callicott, «The Traditional
American Indian and Western European Attitudes towards Nature: An Overview», Environ-
mental Ethics, 1982, vol. 4, p. 293; A. Wiggins, «Indian Rights and the Environment», Yale
Journal of International Law, 1993, vol. 18. p. 345; J. Hughes, American Indian Ecology, 1983.

68 Un insulaire du Pacifique, déposant devant la première commission des terres des îles
Salomon britanniques (1919-1924) a accablé de son mépris la notion selon laquelle la terre
pouvait étre traitée «comme une chose du genre d’une boite» susceptible d’étre achetée et
vendue et il a fait observer que, dans sa société, on envisageait la terre avec respect et en
tenant dûment compte du droit des générations futures (Peter G. Sack, Lund between Two
Laws, 1993, p. 33).

6 Sur les attitudes des aborigénes à l'égard de la terre, voir E. M. Eggleston, Fear,
Favour and Affection, 1976. Le souci qu’ils avaient de l’environnement ne les empéchait
pas d’entreprendre leurs propres projets d’aménagement :

«De remarquables projets d’aménagement des eaux ont été réalisés par les abori-
génes aux lacs Condah, Toolondo et Mount William dans la partie sud-ouest de
l'Etat de Victoria. Il s’agit là de grands exploits techniques, chacune de ces réalisa-
tions comporte des canaux faits de pierres de plusieurs kilomètres de long reliant les
marais et les cours d’eau.

Au lac Condah, des milliers d'années avant que Léonard de Vinci n’étudie
l'hydrologie des lacs du nord de l'Italie, les premiers habitants de l'Australie com-
prenait parfaitement l'hydrologie du milieu en question. Ils ont conçu un réseau per-
fectionné de collecteurs, de déversoirs et de vannes... » (Stephen Johnson er al., Engi-
neering and Society: An Australian Perspective, 1995, p. 35.)

104
PROJET GABCIKOVO-NAGYMAROS (OP. IND. WEERAMANTRY) 108

diverses cultures ont chaque fois exprimé la sagesse antique de la famille
humaine, que les systèmes juridiques de l’époque et de la tribu avaient
absorbée, méditée et transformée en des principes d’une validité juridique
incontestable. Les enseignements antiques de l’Inde respectaient tant
l'environnement qu'il était illicite de causer des dommages gratuitement,
même sur le territoire d’un ennemi pendant un conflit militaire 7.

De même l’Europe avait une tradition profondément enracinée d'amour
pour l’environnement, qui est restée un élément marquant de la culture
européenne, jusqu’au moment où la révolution industrielle a refoulé cette
préoccupation à l'arrière-plan. Wordsworth en Angleterre, Thoreau aux
Etats-Unis, Rousseau en France, Tolstoï et Tchekhov en Russie, Goethe
en Allemagne n’ont pas seulement parlé pour eux-mêmes; ils représen-
taient un amour de la nature profondément enraciné, inné dans les tra-
ditions anciennes de l’Europe — traditions dont ces auteurs ont déploré
la disparition progressive de diverses manières’!

En réalité le souci européen de l’environnement remonte, si on le suit
à travers les millénaires, jusqu’à des écrivains tels que Virgile dont les
Géorgiques, composées entre 37 et 30 avant Jésus-Christ, vantent la
beauté de la campagne italienne et plaident en faveur du retour à la vie
paysanne traditionnelle en Italie menacée par le mouvement vers la
ville 72.

Ce tour @horizon ne serait pas complet sans mentionner aussi les prin-
cipes du droit islamique qui, dans la mesure où toutes les terres appar-
tiennent à Dieu, postule qu'aucune terre n’est donc jamais la propriété de
l’homme, et n’est détenue qu’en dépôt, avec toutes les conséquences qui
en découlent: obligation de diligence, de gestion sage et de garde pour les
générations à venir. Le premier principe du droit moderne de [’environ-
nement — le principe de la garde tutélaire des ressources de la terre — est
donc énoncé explicitement dans ce système.

Les concepts juridiques d’une civilisation procèdent des valeurs enra-
cinées de celle-ci, elles sont l’étalon et la pierre de touche de leur validité.
Il en va de la sorte dans les systèmes juridiques tant internationaux
qu’internes, sous cette réserve qu'il faut au droit international une recon-
naissance mondiale de ces valeurs. Il ne serait pas faux de dire que
l'amour de la nature, le désir de la préserver et la nécessité pour l’activité

70 Nagendra Singh, Human Rights and the Future of Mankind, 1981, p. 93.
71 L'un des éminents philosophes de la science de notre siècle a fait observer, à propos
de l'essor du naturalisme dans tous les arts d'Europe à la fin du Moyen Age:

«Toute l'atmosphère de chacun des arts témoigne d’une joie directe dans
l'appréhension des choses qui nous entourent. Les artisans qui ont réalisé les sculp-
tures décoratives du Moyen Age tardif, Giotto, Chaucer, Wordsworth, Walt Whit-
man et, de nos jours, le poète de la Nouvelle Angleterre, Robert Frost, tous sont
parents entre eux à cet égard.» (Alfred North Whitehead, Science and the Modern
World, 1926, p. 17.)

7 Voir les Géorgiques, livre II, 1. 36 et suiv.: 1. 458 et suiv. Voir aussi Encyclopaedia
Britannica, 1992, vol. 29, p. 499-500.

105
PROJET GABCIKOVO-NAGYMAROS (OP. IND. WEERAMANTRY) 109

humaine de respecter les conditions de sa protection et de sa pérennité
comptent parmi ces valeurs primitives et universelles, qui exigent la
reconnaissance internationale.

Le formalisme des systémes juridiques modernes peut nous faire perdre
de vue ces principes, mais le moment est venu de les réintégrer dans
le corpus du droit vivant. Comme il est dit dans l’étude exhaustive
déjà citée, The Social and Environmental Effects of Large Dams, «[njous
ne devrions pas nous contenter d’examiner pourquoi les systèmes d’ir-
rigation modernes ont échoué, il importe bien plus de comprendre
ce qui a permis aux sociétés traditionnelles fondées sur l'irrigation de
réussir» /?.

Faisant observer que diverses sociétés ont pratiqué une agriculture
d'irrigation durable pendant des milliers d’années et que les systèmes
d'irrigation modernes durent rarement plus de quelques dizaines d'années,
les auteurs demandent si cela tient à la réalisation d’une «convergence
d'adaptation» entre les méthodes de ces sociétés et «la nature du pays, de
l’eau et du climat»”# Le droit moderne de l’environnement se doit de
considérer l'expérience du passé quand il cherche à réaliser cette «conver-
gence d’adaptation» entre les impératifs du développement et ceux de la
protection de l’environnement.

Etant donné qu'elle représente les grandes formes de civilisation, la
Cour constitue un organe unique pour exprimer ces traditions juridiques
du monde et leur insuffler vie à nouveau. Ces principes étaient enracinés
dans ces civilisations tout autant que consacrés dans leurs systèmes juri-
diques, car les systèmes juridiques ne se limitent pas à ceux qui sont écrits,
mais englobent aussi les systèmes traditionnels, dont les chercheurs mo-
dernes ont établi qu'ils ne sont pas moins juridiques que leurs cousins
écrits et qu’à certains égards ils sont même plus perfectionnés et mieux
adaptés que ces derniers ”.

Le droit vivant, appliqué tous les jours par les membres de la commu-
nauté, et dont le respect constitue un axiome au point d’être tenu pour
acquis, n’est pas dépouillé de son caractère de droit par le critère et la
norme externes de la forme écrite. Bien entendu, l’écrit est utile pour
atteindre la certitude, mais quand un devoir tel que celui de protéger
Penvironnement est si bien accepté que tous les citoyens le mettent en
œuvre, ce devoir fait partie du système juridique en cause ?f.

De plus, le Statut de la Cour incluant, parmi les sources du droit inter-
national, les «principes généraux de droit reconnus par les nations civi-

73 Goldsmith et Hildyard, op. cit., p. 316.

74 Ibid.

75 Voir par exemple M. Gluckman, African Traditional Law in Historical Perspective,
1974, The Ideas in Barotse Jurisprudence, 2° éd., 1972, et The Judicial Process among the
Barotse, 1955; A. L. Epstein, Juridical Techniques and the Judicial Process: A Study in
African Customary Law, 1954.

76 Sur la précision avec laquelle de tels systèmes imposaient des obligations à leurs
membres, voir Malinowski, Crime and Custom in Savage Society, 1926.

106
PROJET GABCIKOVO-NAGYMAROS (OP. IND. WEERAMANTRY) 110

lisées», a ouvert la porte en termes exprès à l’entrée de tels principes dans
le droit international moderne.

f) Les principes des systèmes traditionnels susceptibles de contribuer
au développement du droit moderne de l’environnement

Au fur et à mesure de son développement, le droit moderne de l’envi-
ronnement peut tenir compte, avec profit, des perspectives et principes
des systèmes traditionnels, non pas seulement de façon générale, mais en
se référant à des principes, des concepts et des critères souhaités de carac-
tère déterminé.

Parmi ceux que l’on peut dégager des systèmes déjà mentionnés, figu-
rent des principes d’une grande portée, tels que celui de la garde tutélaire
des ressources de la terre, celui des droits appartenant aux générations
futures et celui voulant que le développement et la conservation de l’envi-
ronnement aillent de pair. Il faut respecter la terre, car elle a sa vitalité
propre et est étroitement liée à la prospérité de la communauté. Quand
les êtres humains s’en servent, toute possibilité doit lui être donnée de se
reconstituer elle-même. Puisque la flore et la faune ont leur propre place
dans le système écologique, elles doivent bénéficier d’une protection
expresse. Tous les membres de la communauté sont tenus de sauvegarder
l'intégrité et la pureté de l’environnement.

Les ressources naturelles font l’objet d’une propriété non pas indivi-
duelle, mais collective, et l’un des principes de leur utilisation c’est
qu'elles doivent être utilisées de manière à rendre le plus grand service à
la population. [l ne doit pas y avoir de gaspillage et l’on doit porter au
maximum l’utilisation des espèces végétales et animales, tout en sauve-
gardant leur pouvoir de régénération. Le développement a pour fin
d'améliorer la condition de la population.

La plupart de ces principes sont utiles en l’espèce et tous peuvent ren-
forcer nettement l’aptitude du droit international de l’environnement à
résoudre des problèmes de ce genre, quand ils viendront le cas échéant à
se poser. Nombreuses sont les voies d’accés qui permettent leur assimila-
tion par le système juridique international et le droit international
moderne se diminuerait lui-même s’il les perdait de vue, car ils incarnent
la sagesse qui a permis aux ouvrages de l’homme de fonctionner pendant
des siècles et des millénaires dans un rapport stable avec les principes
régissant l’environnement. Cette attitude revêt une importance croissante
à une époque à laquelle une telle harmonie entre Phumanite et le patri-
moine qu'est la planète est une condition de la survie humaine.

Le développement durable n’est donc pas qu’un principe du droit
international moderne. Il est l’une des idées les plus anciennes de l’héri-
tage humain. Renforcé par les perspectives fertiles que permettent

107
PROJET GABCIKOVO-NAGYMAROS (OP. IND. WEERAMANTRY) 111

d’acquérir des millénaires d’expérience humaine, il a un rôle important à
jouer au service du droit international.

B. LE PRINCIPE DE L'ÉVALUATION CONTINUE DE L'IMPACT
SUR L'ENVIRONNEMENT

a) Le principe de l'évaluation continue de l'impact
sur l’environnement

L'évaluation de l'impact sur l’environnement (EJE) revêt une impor-
tance considérable dans la présente affaire.

Dans une opinion antérieure ”” j’ai eu l’occasion de faire observer que
ce principe bénéficiait d’un poids et d’une reconnaissance croissants à
l’échelon international et avait en fait atteint le niveau de reconnaissance
qui justifiait que la Cour en tint compte À,

Dans la présente opinion, je voudrais préciser davantage la portée et
l'étendue du principe de l’évaluation de impact sur l’environnement en
ce sens que cette évaluation ne se limite pas à une évaluation avant le
début du projet, mais se poursuit tant que le projet fonctionne. Cela
résulte du fait que l’EIE est un principe dynamique, qui ne se limite pas
a Pévaluation des effets écologiques possibles avant le projet. Tant qu’un
projet d’une certaine envergure est en activité, l’EIE doit continuer, car
tout projet de ce genre peut produire des effets inattendus; des considé-
rations de prudence semblent dicter la nécessité d’un suivi continu ?”.

Plus les dimensions et la portée du projet sont importantes, plus il est
nécessaire de suivre ses effets de façon continue: dans un domaine aussi
complexe que l’environnement, on ne peut s’attendre à ce que l’EIE préa-
lable au projet prévoie tous les dangers écologiques possibles.

Dans la présente affaire, incorporation de considérations écologiques
dans le traité par les articles 15 et 19 signifiait que le principe de PEIE
était aussi incorporé au traité. A l'évidence ces dispositions ne se limi-
taient pas à l'EIE avant le début du projet, mais incluaient aussi la notion

77 Demande d'examen de la situation au titre du paragraphe 63 de l'arrêt rendu par la
Cour le 20 décembre 1974 dans l'affaire des Essais nucléaires (Nouvelle Zélande
c. France), C.I.J. Recueil 1995, p. 344. Voir aussi Licéité de l’utilisation des armes nu-
cléaires par un Etat dans un conflit armé, C.LJ. Recueil 1996, p. 140.

78 Voici d'importants actes internationaux qui reconnaissent ce principe (d’abord établi
en droit interne par le National Environmental Protection Act des Etats-Unis de 1972):
déclaration de Rio de 1992 (principe 17); résolution 2995 (XXVII) de l’Assemblée gé-
nérale de l'ONU de 1972; projet de principes de conduite du PNUE de 1978 (principe 5);
Action 21 (par. 7.41 5) et 8.4); convention nordique pour la protection de l’environnement
(art. 6), directive de la Communauté européenne sur l'évaluation de l'environnement, de
1985 (art. 3), et convention d’Espoo de 1991. Le statut du principe dans la pratique réelle
ressort aussi du fait que les banques multilatérales de développement l’oni adopté comme
mesure de précaution essentielle (directive opérationnelle de la Banque mondiale 4.00).

7 Arbitrage de la Fonderie de Trail (Nations Unies, Recueil des sentences arbitrales,
1941, vol. III, p. 1907).

108
PROJET GABCIKOVO-NAGYMAROS (OP. IND. WEERAMANTRY) : 112

d’un suivi pendant la durée du projet. L'article 15 parle en termes exprès
du contrôle de la qualité des eaux pendant le fonctionnement du système
d’écluses et l’article 19 parle du respect des obligations concernant la pro-
tection de la nature découlant de la construction et du fonctionnement du
système d’écluses.

Le droit de l’environnement en son état de développement actuel tend
à inclure une obligation d'évaluation de impact sur l’environnement
dans les traités dont il est raisonnable d'attendre une incidence écolo-
gique appréciable et cela implique aussi, que le traité le prévoie ou non en
termes exprès, l'obligation de surveiller les impacts de tout projet impor-
tant sur l’environnement pendant la durée de son fonctionnement.

I y a plus d’un demi-siècle l'arbitrage de la Fonderie de Trail® a
reconnu importance d’un suivi continu lorsque, dans une série de dis-
positions détaillées, il a obligé les parties à assurer un suivi d'activité
après la décision®!. Il a enjoint à la fonderie de Trail d'installer des sta-
tions d'observation, avec le matériel nécessaire pour renseigner sur la
situation des gaz et des enregistreurs de dioxyde de souffre, ainsi que de
présenter des rapports réguliers, que le tribunal devait examiner lors
d’une séance ultérieure. Dans la présente affaire, l’arrêt de la Cour
impose une exigence de surveillance conjointe, qui doit être interprétée et
appliquée de façon semblable.

La notion du suivi et des échanges d'informations a bénéficié d’une
importante reconnaissance dans la pratique internationale. On peut en
donner comme exemple le programme concerté de surveillance continue
et d'évaluation du transport à longue distance des polluants atmosphéri-
ques en Europe dans le cadre de la convention de la Commission écono-
mique pour l'Europe, la convention de Vienne de 1985 sur la protection
de la couche d’ozone (art. 3 et 4) et la convention de 1979 sur la pollution
atmosphérique transfrontière à longue distance (art. 9)**. La notion du
contrôle continu a donc bénéficié d'une reconnaissance croissante dans le
cadre de l'EIE.

La Cour indique dans son arrêt (par. 155, al. 2 C) qu’un régime opé-
rationnel conjoint doit être établi conformément au traité du 16 sep-
tembre 1977. Un contrôle continu du projet du point de vue de son impact
sur l’environnement s’accordera avec les principes esquissés et fera partie
de ce régime opérationnel. D'ailleurs, le traité de 1977, qui envisageait un
régime opérationnel et de surveillance conjoint, comportait [ui-même un
régime conjoint intégré de suivi écologique continu. Ce principe du droit
de l’environnement, renforcé par les termes du traité et maintenant
consacré dans l'arrêt de la Cour (par. 140), obligerait les Parties 4 assu-
mer l'obligation de mettre en place des mécanismes permettant de sur-
veiller, de prévoir et d'évaluer de façon continue les impacts du projet à

# Nations Unies, Recueil des sentences arbitrales, 194), vol. III, p. 1907.
8 Voir ibid., p. 1934-1937.
82 Journal officiel, 6 mai 1983, p. 1071.

109
PROJET GABCIKOVO-NAGYMAROS (OP, IND. WEERAMANTRY) 113

tous les stades de son avancement, pendant toute la durée de son fonc-
tionnement.

Les systèmes juridiques nationaux ont témoigné d’une conscience aiguë
de ce besoin, ils ont même inventé des mécanismes procéduraux à cette
fin. En Inde, par exemple, on a vu s'établir le concept du «mandamus
continu»: il s’agit d’une ordonnance judiciaire qui énonce certaines sau-
vegardes écologiques pour un projet déterminé et qui, sans en rester là,
enjoint de procéder à un suivi continu du projet pour assurer le respect
des critères fixés par le tribunal.

L’EIE, application particulière du principe général plus vaste de pré-
caution, inclut l'obligation d’une surveillance et d’une anticipation conti-
nues.

b) Le principe de la contemporanéité dans l'application
des normes écologiques

Il s’agit là d’un principe qui complète les observations que l’on vient de
faire à propos de l’évaluation continue. I] établit la norme d'exécution de
Pévaluation continue.

La présente affaire se rapporte à un traité conclu en 1977. Les normes
écologiques et les connaissances scientifiques pertinentes de 1997 dépas-
sent de loin celles de 1977. Comme la Cour l’a fait observer, les nouvelles
perspectives qu'offre la science et la conscience croissante des risques
courus par l'humanité ont conduit à la mise au point de nouvelles normes
et exigences:

«Ces normes nouvelles doivent être prises en considération et
ces exigences nouvelles convenablement appréciées non seulement
lorsque des Etats envisagent de nouvelles activités, mais aussi lors-
qu'ils poursuivent des activités qu’ils ont engagées dans le passé. »
(Par. 140.)

Cette observation revêt une grande importance pratique au vu du suivi
continu conjoint que prescrira l’arrêt de la Cour.

Les deux Parties avaient pris en considération le fait que le projet sur
lequel elles s'étaient mises d'accord n’allait pas fonctionner que quelques
années. Il devait s’inscrire dans le long terme et rester opérationnel pen-
dant des dizaines d'années de manière à améliorer de façon permanente
les éléments topographiques naturels qu’il visait, ainsi qu’à contribuer
durablement à la prospérité économique des deux participants.

Si le traité devait s'appliquer pendant des dizaines d’années, les normes

83 Pour une référence aux initiatives relatives à l’environnement des tribunaux de la
région de l’association sud-asiatique de coopération régionale (ASACR), voir les travaux
du colloque régional sur le rôle des tribunaux dans le développement du principe de la
primauté du droit en matière de développement durable, tenu à Colombo, Sri Lanka,
4-6 juillet 1997, sous presse.

110
PROJET GABCIKOVO-NAGYMAROS (OP. IND. WEERAMANTRY) 114

écologiques sur lesquelles il se fondait ne pouvaient pas étre considérées
comme figées dans le temps à l’époque de la conclusion du traité.

Cet aspect intertemporel de la présente affaire revêt de importance
pour tous les traités relatifs à des projets ayant une incidence écologique.
Malheureusement la convention de Vienne n’apporte qu’une aide trés
limitée sur ce point, si important dans le domaine de l’environnement.
L’article 31, paragraphe 3, alinéa c), qui prescrit de tenir compte «de
toute régle pertinente de droit international applicable dans les relations
entre les parties» ne traite guère cet aspect de la question avec la clarté
que commande une affaire de cette importance.

Les préoccupations écologiques gardent leur actualité et demeurent
constantes, peu importe l’époque a laquelle a été inauguré le projet a pro-
pos duquel elles surgissent. Peu importe qu’une activité ait été entreprise
en vertu d'un traité de 1950; si elle s’exerce encore en l’an 2000, les cri-
tères écologiques applicables seront ceux de l’an 2000.

Comme la Cour l’a fait observer dans l’affaire de la Namibie «tout
instrument international doit être interprété et appliqué dans le cadre de
l’ensemble du système juridique en vigueur au moment où l’interpréta-
tion a lieu» (Conséquences juridiques pour les Etats de la présence conti-
nue de l'Afrique du Sud en Namibie (Sud-Ouest africain) nonobstant la
résolution 276 (1970) du Conseil de sécurité, avis consultatif, CII.
Recueil 1971, p. 31, par. 53), et ces principes «ne se limitent pas aux
règles de droit international applicables au moment de la conclusion du
traité » #4,

Les droits relatifs à l’environnement sont des droits de l’homme. Les
traités qui ont des effets sur les droits de l’homme ne peuvent pas être
appliqués de manière à nier ces droits tels qu’on les entend au moment de
l'application. Un tribunal ne peut approuver des actes qui enfreignent les
droits de l’homme selon les critères de son époque, simplement parce
qu'ils sont accomplis en vertu d’un traité qui remonte à une époque ou de
tels actes ne constituaient pas une violation des droits de l’homme.

A l'appui de cette proposition on peut invoquer l'opinion de
M. Tanaka dans l’affaire du Sud-Ouest africain, où il a fait observer
qu’une nouvelle règle de droit coutumier pouvait être appliquée à l’inter-
prétation d’un instrument conclu il y avait plus de quarante ans (C.L.J.
Recueil 1966, p. 293-294). Les aspects du droit de l’environnement qui
ressortissent à l'éthique et aux droits de l’homme font rentrer ce droit
dans la catégorie des règles qui présentent un caractère si essentiel pour la
prospérité humaine qu’en ce domaine nous ne pouvons pas appliquer les
critères d’hier aux problèmes d’aujourd’hui. Selon ie raisonnement de
M. Tanaka, une partie à un instrument humanitaire n’a pas le droit
d'agir d'une façon que l’on considère aujourd’hui comme inhumaine,

84R. Y. Jennings et A. Watts (dir. publ.), Oppenheim’s International Law, 1992,
p. 1275, note 21.

111
PROJET GABCIKOVO-NAGYMAROS (OP. IND. WEERAMANTRY) 115

méme si elle agit en vertu d’un instrument conclu il y a plus de quarante
ans. De même, aucune mesure ne devrait être licite si elle est considérée
aujourd'hui comme dangereuse pour l’environnement, même si elle est
accomplie en vertu d’un instrument qui remonte à il y a plus de vingt ans.

Dans ce contexte, on peut aussi mentionner l’observation de la Cour
européenne des droits de l’homme dans l'affaire Tyrer, selon laquelle la
convention est «un instrument vivant ... à interpréter à la lumière des
conditions de vie actuelles » ®>.

On peut aussi faire observer que nous n’avons pas ici affaire à des
questions de validité du traité, sur lesquelles il convient de statuer en
vertu des principes applicables à l’époque du traité, mais à son applica-
tion%. Dans le cas de la mise en œuvre d’un traité relatif à l’environne-
ment, il est d’une importance capitale que les critères en vigueur au
moment de son application soient les critères déterminants.

La reconnaissance du principe de la contemporanéité dans l’applica-
tion des normes écologiques vaut aussi pour le régime de surveillance
conjoint envisagé dans l’arrêt de la Cour et constituera une garantie sup-
plémentaire pour protéger les intérêts écologiques de la Hongrie.

C. LE TRAITEMENT APPLIQUÉ AUX OBLIGATIONS ERGA OMNES
DANS UNE INSTANCE JUDICIAIRE INTER PARTES

a) Les données de fait: la présence des éléments de l’estoppel

Le traité de 1977, on doit s’en souvenir, n’a pas pris corps de façon
soudaine ni été conclu a la hate: il résulte d’années de négociations et
d’études aprés les premiéres formulations de son idée dans les années
soixante. Pendant la période de la négociation et de l’exécution du traité,
nombre d’études détaillées ont été effectuées par beaucoup d’experts et
d'organisations, y compris l’Académie des sciences de Hongrie.

La première observation à formuler à ce sujet, c’est que la Hongrie a
conclu le traité de 1977, malgré des avertissements très clairs pendant les
études préparatoires, indiquant que le projet comportait un risque de
dommages écologiques. En possession comme elle l’était d’une documen-
tation considérable, à la fois pour et contre, la Hongrie a donc pris une
décision réfléchie, bien qu’elle eût été prévenue d’un risque possible pour
son environnement pour presque toutes les raisons que l’on invoque
aujourd’hui.

Deuxièmement, après avoir conclu le traité, la Hongrie a continué à le
considérer comme en vigueur et obligatoire pendant environ douze ans.

85 Arrêt de la Cour, affaire Tyrer, 25 avril 1978, par. 31, publications de la Cour A,
vol. 26, p. 15.

86 Voir aussi Rosalyn Higgins, «Some Observations on the Inter-Temporal Rule in
International Law», dans Theory of International Law at the Threshold of the 21st Cen-
tury, op. cit., p. 173.

112
PROJET GABCIKOVO-NAGYMAROS (OP. IND. WEERAMANTRY) 116

Dès 1981 le Gouvernement hongrois avait ordonné de réexaminer le pro-
jet et des chercheurs avaient alors proposé de reporter les travaux de
construction dans l’attente d’études écologiques plus détaillées. Pourtant
la Hongrie a mis à exécution le traité.

Troisièmement, non seulement la Hongrie a consacré ses propres efforts
et ressources à l'exécution du traité, mais elle a donné à la Tchécoslova-
quie, par son attitude, l'impression que la force obligatoire du traité
n'était pas douteuse. Se fiant à cette impression la Tchécoslovaquie a, en
application du traité qui obligeait les deux Parties, consacré au projet des
ressources énormes. La Hongrie a regardé faire sans observations ni pro-
testations, elle a même demandé instamment à la Tchécoslovaquie de
hâter les travaux. Pour la Hongrie, il était clair que la Tchécoslovaquie
affectait au projet des sommes énormes — des ressources à l’évidence
assez grandes pour mettre à l'épreuve l’économie d’un Etat qui n’était pas
particulièrement forte.

Quatrièmement, la Hongrie a confirmé en octobre 1988 sa décision de
conclure le traité en 1977 quand le Parlement hongrois a approuvé le pro-
jet, malgré tous les documents supplémentaires qui avaient été mis à sa
disposition pendant les douze années écoulées dans l’intervalle. On trouve
une nouvelle affirmation de cette position de la Hongrie dans la signa-
ture, le 6 février 1989, par le vice-président du conseil des ministres hon-
grois, d'un protocole réaffirmant que la Hongrie restait obligée par le
projet de 1977. De fait, la Hongrie voulait faire avancer la date d’achè-
vement de 1995 à 1994,

Quatre-vingt-seize jours après l'entrée en vigueur du protocole de 1989,
le 13 mai 1989, le Gouvernement hongrois a annoncé la suspension
immédiate, pour deux mois, des travaux au chantier de Nagymaros. Il en
a abandonné l'exécution le 20 juillet 1989 et, par la suite, suspendu les
travaux relatifs à toutes les parties du projet. C’est en mai 1992 que la
Hongrie a mis fin officiellement au traité de 1977.

Il me semble que tous les éléments d’un estoppel obligatoire en droit
sont ici réunis®’.

L'autre partie au traité se retrouvait avec une quantité importante
d'ouvrages inutiles du projet sur les bras et avait engagé des dépenses
considérables en vain.

b) Les circonstances des actes de la Hongrie

En présentant ces observations, on doit être profondément sensible au
fait que la Hongrie traversait une période très difficile, compte tenu des

87 Sur l’application des principes d’estoppel dans la jurisprudence de la Cour et de sa
devanciére, voir Statut juridique du Groënland oriental, arrêt, 1933, C.P.J.1. série A/B
n° 53, p. 22; Pécheries, arrêt, C.I.J. recueil 1951, p. 116; Temple de Préah Vihéar, fond,
arrêt, C.LJ. Recueil 1962, p. 151. Pour une analyse de cette jurisprudence, voir l’opi-
nion individuelle de M. Ajibola dans l'affaire du Différend territorial (Jamahiriya arabe
libyenne/Tchad), arrêt, C.I.J. Recueil 1994, p. 77-83.

113
PROJET GABC/KOVO-NAGYMAROS (OP. IND. WEERAMANTRY) 117

événements historiques qui venaient de se produire en Europe orien-
tale. De tels événements laissent nécessairement des séquelles sous forme
de tensions intérieures. Celles-ci peuvent se manifester par des modifi-
cations de la politique officielle, à mesure que des groupes différents émer-
gent et exercent pouvoir et influence au sein du nouvel ordre qui est en
train de remplacer celui qu’avait connu le pays pendant prés d’un demi-
siécle. On ne peut que prendre acte de ces réalités pour comprendre les
changements radicaux dont la Hongrie a fait montre dans sa politique
officielle.

Cependant la Cour se trouve dans la situation d’un observateur objec-
tif qui cherche à déterminer les effets de la modification des attitudes offi-
cielles d’un Etat sur un Etat voisin. I! en est spécialement ainsi lorsque ce
dernier Etat se trouvait obligé, pour déterminer sa ligne de conduite, de
tenir compte des déclarations émanant des dépositaires officiels du pou-
voir dans le premier.

Quelles qu’aient été les raisons des changements de politique interne, et
quelles qu’aient pu être les pressions internes qui pouvaient en être la
cause, la Cour ne saurait. évaluer les droits respectifs des deux Etats que
sur la base de leurs attitudes et déclarations officielles. Si l’on examine
l'affaire du point de vue d’un observateur extérieur, il n’y a guère de
doute qu’il y a bien eu changement caractérisé de l’attitude officielle à
l'égard du traité, qui est passée abruptement de l’acceptation officielle
totale au rejet officiel total. Voila sur quelle base les effets juridiques de
Vestoppel doivent s'ensuivre.

c) Convient-il d'utiliser les règles du contentieux inter partes
pour déterminer des obligations erga omnes ?

Cette récapitulation des faits m’améne au point où j'estime qu’il faut
opérer une distinction entre le contentieux portant sur des questions inter
partes et le contentieux portant sur des questions de caractère erga
omnes.

I] se pose un important problème conceptuel lorsque, dans un diffé-
rend inter partes comme celui-ci, il est excipé de la violation de droits ou
d'obligations opposables au reste du monde. La Cour, dans l'exercice de
son obligation traditionnelle de statuer entre les parties, se prononce de
la manière conforme à la justice et à l’équité entre les parties. La procé-
dure qu’elle suit est dans une large mesure contradictoire. Or, cela ne
rend guère justice aux droits et obligations opposables erga omnes, sur-
tout dans les affaires où il s’agit d’un dommage écologique d’une grande
portée et d’un caractère irréversible. J’attire l’attention sur ce problème,
car il se posera tôt ou tard dans le domaine du droit de l’environnement
et parce que, bien qu’il ne soit pas essentiel pour la décision effectivement
prononcée, les faits en l’espèce appellent l'attention sur lui de façon par-
ticulièrement aiguë.

La Hongrie a eu un comportement qui l’empécherait, dans un conten-

114
PROJET GABCIKOVO-NAGYMAROS (OP. IND. WEERAMANTRY) 118

tieux inter partes ordinaire, d’adopter des positions tout à fait incompa-
tibles. Cependant, des questions écologiques graves peuvent-elles étre tran-
chées sur la base d’un tel comportement inter partes? Dans des affaires
ou les questions erga omnes présentent une importance suffisante, je
ne le crois pas.

C'est la une occasion appropriée à la fois d’attirer attention sur le pro-
bleme et d’exprimer la crainte que de telles règles inter partes conviennent
mal pour résoudre des différends écologiques majeurs.

Je souligne ce point parce que la procédure contradictoire inter par-
tes, éminemment équitable et raisonnable dans une affaire purement
inter partes, peut nécessiter un nouvel examen à l'avenir, si jamais
surgissait une affaire concernant un danger écologique grave ou catas-
trophique imminent, surtout pour d’autres parties que les plaideurs eux-
mêmes.

Les défauts des règles techniques de procédure contradictoire lorsqu'il
s’agit d'établir des faits dans des domaines scientifiques ont depuis long-
temps d’ailleurs donné matière à des observations en doctrine**.

Nous sommes entrés dans une ère du droit international où celui-ci ne
se contente pas de servir les intérêts des Etats à titre individuel, mais pro-
jette son regard au-delà de ceux-ci et de leurs querelles de clocher pour
considérer les intérêts majeurs de l'humanité et le bien-être de la planète.
Pour examiner de tels problèmes, qui dépassent les droits et obligations
propres des Etats en litige, le droit international devra voir plus loin
que les règles de procédure élaborées aux seules fins du contentieux inter
partes.

Quand nous entrons dans le monde des obligations opposables erga
omnes plutôt qu’inter partes, les règles fondées sur Péquité individuelle et
le respect de la procédure peuvent se révéler inadéquates. Les grandes
questions écologiques qui se font jour maintenant vont obliger à réfléchir
à cette question. Le droit international de l’environnement devra faire
plus que peser les droits et obligations des parties à l’aune unique de
l'intérêt individuel propre des Etats, sans tenir compte des préoccupa-
tions générales de l'humanité dans son ensemble.

La présente affaire donne l’occasion d’engager cette réflexion.

Le droit de l’environnement est l’un des domaines du droit internatio-
nal qui se développe le plus vite et il m'a semblé approprié de présenter
ces observations sur quelques-uns de ses aspects qu’il y a eu lieu d’exa-

88 Voir, par exemple, Peter Brett, «Implications of Science for the Law», McGill Law
Journal, 1972, vol. 18, p. 170, p. 191. Pour une réflexion bien connue du point de vue
sociologique, voir Jacques Ellul, La technique ou l'enjeu du siécle, 1954, p, 227 et 228,
264-271.

115
PROJET GABCIKOVO-NAGYMAROS (OP. IND. WEERAMANTRY) 119

miner en l'espèce. Au fur et à mesure que cette branche vitale du droit se
développera, elle aura besoin de toutes les perspectives qu'offre Pexpé-
rience humaine, par-delà les frontières érigées entre les cultures et les dis-
ciplines, qui ont traditionnellement enserré dans un carcan la discipline
du droit international.

(Signé) Christopher Gregory WEERAMANTRY.

116
